Name: Council Regulation (EEC) No 1241/89 of 3 May 1989 fixing the guide price for unginned cotton for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product;  production
 Date Published: nan

 No L 129 / 111 . 5 . 89 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1241 /89 of 3 May 1989 fixing the guide price for unginned cotton for the 1989/90 marketing year, HAS ADOPTED THIS REGULATION: Article 1 1 . For the 1989 /90 marketing year the guide price for unginned cotton shall be ECU 96,02 per 100 kilograms . 2 . The price referred to in paragraph 1 shall be for cotton:  of sound , genuine and merchantable quality,  containing 14 % moisture and 3% of inorganic extraneous matter ,  with the characteristics required to yield , after ginning, 54 % of seed and 32 % of fibres of grade No 5 (white middling), with a length of 28 millimetres ( 1-3 / 32"). THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece and in particular paragraph 8 of Protocol 4 on cotton , as last amended by Regulation (EEC) No 4006 / 87 0 ), Having regard to the proposal from the Commission ( 2 ), Having regard , to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas paragraph 8 of Protocol 4 states that the guide price for cotton that has not been ginned is to be fixed annually by reference to the criteria laid down in paragraph 2 of that Protocol ; Whereas reference to these criteria leads to the fixing of the guide price as indicated below, Article 2 This Regulation shall enter into force on the third day following that of its publication in the OfficialJournal of the European Communities. It shall apply from 1 September 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1989 . ^ For the Council The President P. SOLBES H OJ No L 377 , 31 . 12 . 1987 , p. 49 . (*.) OJ No C 82, 3 . 4 . 1989 , p. 18 . ( 3 ) OJ No C 120 , 16 . 5 . 1989: (4 ) Opinion delivered on 31 March 1989 (not yet published in the Official Journal).